PER CURIAM
Defendant appeals a judgment of conviction for contempt of court and the trial court’s corresponding entry of a firearm notification. The state concedes that the trial court erred. Based on our reasoning in State v. Reynolds, 239 Or App 313, 243 P3d 496 (2010), we accept the state’s concession. Because it was error for the trial court to enter a judgment of conviction, the corresponding entry of a firearm notification was also error.
Reversed and remanded with instructions to enter a judgment finding defendant in contempt of court.